157 F.3d 1161
UNITED STATES of America, Plaintiff-Appellee,v.Ference LANG, Defendant-Appellant.
No. 96-10464.
United States Court of Appeals,Ninth Circuit.
Sept. 11, 1998.

Appeal from the United States District Court for the Eastern District of California;  David F. Levi, District Judge, Presiding.  D.C. No. CR-93-00472-DFL.
Before:  WALLACE, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
The opinion in this case, filed on July 21, 1998 [149 F.3d 1044], is amended as follows:On page 7818, in the second full paragraph, the first two sentences [149 F.3d at 1046]("Lang subsequently brought ... suppressed Lang's statements.") are deleted and the following is inserted in their place:


2
Lang subsequently brought a pretrial motion to suppress his statements and the narcotics on the ground that they were obtained in violation of his constitutional rights, as they were the product of coercion.  The district court conducted an evidentiary hearing and held that the agent did coerce the statements and suppressed them.


3
On page 7820, in the third full paragraph, the second sentence [149 F.3d at 1047]("There is no dispute ... Miranda rights.") is deleted and the following is inserted in its place:


4
There is no dispute that Lang, upon being arrested, was coerced into making incriminating statements.